Title: Enclosure II: Authorization to Take Fugitives into Custody
From: Jefferson, Thomas
To: 


            
              To
              
            
            You are hereby authorised to proceed to the state of Virginia, and there to recieve Philip Williams & Jacob Ray charged with having committed a felony in the district of Columbia, and them the said Philip & Jacob to remove into the said district there to be delivered to the proper officer to be proceeded against according to law. Given under my hand at the city of Washington in the said district this 21st. day of June 1804.
            
              Th: Jefferson
            
          